                                United States District Court
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

JOANNA PEARSON                                       §
                                                     §
v.                                                   §   CIVIL ACTION NO. 4:18-CV-627
                                                     §   JUDGE MAZZANT
JP MORGAN CHASE BANK, N.A., et al.                   §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Freedom Mortgage Corporation’s (“Freedom”)

Motion to Dismiss Plaintiff’s Amended Complaint for Failure to State a Claim (Dkt. #48) and

Defendant JPMorgan Chase Bank, N.A.’s (“Chase”) Motion to Dismiss Under Rule 12(b)(6)

(Dkt. #58). Having considered the motions and the relevant pleadings, the Court finds that the

motions should be denied.

                                        BACKGROUND

       Plaintiff filed her Original Complaint on August 31, 2018 (Dkt. #1). Plaintiff filed her First

Amended Complaint on October 18, 2018 (Dkt. #40). Plaintiff alleges violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, against Defendants Experian Information Solutions

Inc. (“Experian”); Equifax Information Services LLC (“Equifax”); Trans Union LLC (“Trans

Union”); Chase; and Freedom and violations of the Real Estate Settlement Procedures Act

(“RESPA”), 12 U.S.C. § 2601–2617, against Chase and Freedom.

       Plaintiff settled her claims with Equifax, Trans Union, and Chase and Plaintiff stipulated

to the dismissal of these defendants (Dkt. #74; Dkt. #85; Dkt. #86; Dkt. #88; Dkt. #91). As a

result, the Court dismissed Equifax, Trans Union, and Chase (Dkt. #89; Dkt. #90; Dkt. #92).




                                                 1
Accordingly, Plaintiff’s only remaining claims are her FCRA claim against Experian and her

FCRA and RESPA claims against Freedom.1

         On November 1, 2018, Freedom filed its motion to dismiss (Dkt. #48). Plaintiff filed a

response to the motion on November 15, 2018 (Dkt. #56). Freedom filed a reply in support of the

motion on November 26, 2018 (Dkt. #59).

         On November 16, 2018, Chase filed its motion to dismiss (Dkt. #58). Plaintiff filed a

response to the motion on November 30, 2018 (Dkt. #62). Chase filed a reply in support of the

motion on December 7, 2018 (Dkt. #63).

                                             LEGAL STANDARD

         The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “‘A claim has facial


1. Plaintiff notified the Court that she settled her claims with Experian (Dkt. #87). However, Plaintiff has not sought
to dismiss Experian from the suit. Therefore, Experian remains a party to the case.
                                                          2
plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

         In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

         Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                                   ANALYSIS

         Freedom contends the Court should dismiss Plaintiff’s FCRA and RESPA claims against

Freedom as Plaintiff fails to state a claim upon which relief can be granted as the FCRA and

RESPA do not apply to business loans (Dkt. #48 at p. 1).2 The “FCRA does not apply to business



2. The parties cite a significant amount of nonbinding authority from other circuits.
                                                          3
transactions, even those involving consumers and their consumer credit information.” Yeager v.

TRW, Inc., 961 F. Supp. 161, 162 (E.D. Tex. 1997); see also Hall v. Phenix Investigations, Inc.,

3:14-CV-0665-D, 2014 WL 5697856, at *9 (N.D. Tex. Nov. 5, 2014) (citing Matise v. Trans Union

Corp., 1998 WL 872511, *2 (N.D. Tex. Nov. 30, 1998)). The RESPA “does not apply to credit

transaction involving extensions of credit . . . primarily for business, commercial, or agricultural

purposes . . . .” 12 U.S.C. § 2606(a)(1); see also Val-Com Acquisitions Tr. v. CitiMortgage, Inc.,

4:10-CV-390-Y, 2010 WL 11619589, at *2 (N.D. Tex. Dec. 16, 2010) (quoting 12

U.S.C. § 2606(a)(1)).

       In her First Amended Complaint, Plaintiff claims that she took out a personal mortgage on

her home and that Freedom serviced the mortgage (Dkt. #40 ¶ 28). In connection with this

transaction, Plaintiff signed “numerous documents, including a Uniform Residential Loan

Application.” (Dkt. #40 ¶ 29). Freedom provides a copy of the Uniform Residential Loan

Application and notes that the application states the “Property will be” an “investment:”




(Dkt. #48-2 at p. 2); Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000)

(quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993)) (“We

note approvingly, however, that various other circuits have specifically allowed that ‘[d]ocuments

that a defendant attaches to a motion to dismiss are considered part of the pleadings if they are

referred to in the plaintiff’s complaint and are central to her claim.’”). Therefore, Freedom

contends the mortgage is a business transaction not subject to the FCRA and RESPA despite

Plaintiff’s claims that the mortgage was for her primary residence.




                                                 4
        Freedom also cites a Reaffirmation Agreement entered into by Plaintiff and Freedom in

Plaintiff’s Chapter 7 bankruptcy proceeding to reaffirm Plaintiff’s mortgage (Dkt. #48-1). On the

Cover Sheet of the Reaffirmation Agreement, Plaintiff was asked to answer the question “Are the

income amounts on lines 6(a) and 6(e) different?” (Dkt. #48-1 at p. 2). Plaintiff responded:




(Dkt. #48-1 at p. 2). Freedom argues Plaintiff confirmed in the Reaffirmation Agreement that the

property encumbered by the mortgage is a business transaction not subject to the FCRA and

RESPA (Dkt. #48).

        In response, Plaintiff summarizes the FCRA and contends Freedom’s motion is premature

as the parties have not conducted discovery (Dkt. #56 at p. 2, 4–8). Plaintiff then argues that the

mortgage is a consumer transaction for four reasons:

                (1) [Plaintiff] applied for a personal home loan in 1996; (2) in
                connection with her application for credit, she completed a
                residential home loan application and she received the requisite
                Truth in Lending Act disclosures, which are only required in
                consumer transactions; (3) she obtained a personal mortgage for the
                home; and, (4) she occupied the home for ten years as her personal
                residence.

(Dkt. #56 at p. 9). Concerning Freedom’s exhibits, Plaintiff explains she clearly intended to make

the property her primary residence (Dkt. #56 at p. 10).

        Plaintiff claims the mortgage is a personal transaction while Freedom maintains it is a

business transaction. At this point, Plaintiff’s claims are at least plausible on their face as the facts

alleged in the Amended Complaint raise Plaintiff’s right to relief above the speculative level.

Accordingly, Freedom’s motion to dismiss should be denied.

        As stated previously, the Court dismissed Chase pursuant to the parties’ settlement

(Dkt. #74; Dkt. #86; Dkt. #89). Therefore, Chase’s motion to dismiss should be denied as moot.

                                                   5
                                          CONCLUSION

           It is therefore ORDERED that Freedom’s Motion to Dismiss Plaintiff’s Amended

.   Complaint for Failure to State a Claim is hereby DENIED (Dkt. #48).

           It is further ORDERED that Chase’s Motion to Dismiss Under Rule 12(b)(6) is DENIED

    AS MOOT (Dkt. #58).

           IT IS SO ORDERED.

           SIGNED this 9th day of May, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 6
